Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	None of the references discloses a laminated iron core that is manufactured by additive printing where an inert gas is injected into the process, a silicon steel metal particle is spread into a molding cylinder, laser scanning is performed on the silicon steel particle to melt the particle layer by layer into a silicon steel metal layer, the silicon steel metal particle continuously spread into the molding cylinder, stopping the laser scanning or reducing power, and alternately performing the S1 and S2 steps to form alternating silicon steel metal layers and the insulation layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761